Citation Nr: 1136569	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative changes at L5-S1 with spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  

In June 2009, the Board denied the Veteran's attempt to reopen his claim of service connection for degenerative changes at L5-S1 with spondylolisthesis.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in March 2010, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter back to the Board.  In July 2010, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a low back disorder and remanded this issue back to the Appeals Management Center (AMC) for additional evidentiary development.  


FINDINGS OF FACT

The Veteran's low back disorder did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in January 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to how VA determines the proper effective date and disability evaluation.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in August 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records and Social Security Administration (SSA) records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its July 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that he attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a low back disorder.  Specifically, the Veteran has alleged that he injured his back during military service and that he has suffered from back symptomatology since this time.  However, as outlined below, the preponderance of the credible evidence of record demonstrates that the Veteran's current back disability is not related to active duty.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he suffered a back injury during active service.  Service treatment records are entirely silent regarding any symptomatology associated with the back.  Also, according to the Veteran's June 1968 separation examination, evaluation of the spine was normal at this time.  

The first post-service evidence of back symptomatology is an August 1999 private treatment record.  The record notes that the Veteran was in a motor vehicle accident in which he was "T-boned" while in the driver's seat.  The Veteran had to be extracted from the vehicle and he was now complaining of neck and lumbar spine pain.  

Despite the lack of in-service evidence, the Veteran has reported that he in fact injured his back in the Navy in 1967 and that he has suffered from intermittent back problems since this time.  The record also contains a statement dated January 2007 from a fellow soldier indicating that he went to see the Veteran after he injured his back and witnessed him in sick bay with a heat lamp on his back.  This individual also noted that he had been in contact with the Veteran all of his life and that the Veteran had complained of back pain often over the years.  

A follow-up treatment note from August 1999 notes that the Veteran had complaints of low back pain since his motor vehicle accident.  X-rays of the spine revealed grade I retrolisthesis of the L5 and S1 vertebrae, otherwise unremarkable.  A September 1999 magnetic resonance image (MRI) revealed disc space narrowing and loss of signal in the disc space at L4-5.  This was interpreted to reveal desiccation of the discs at the L4-5 level with mild bulging.  A November 1999 follow-up record indicates that the Veteran was suffering from low back pain post-motor vehicle accident probably related to degenerative disc disease noted on MRI.  The Veteran did not mention a preexisting back injury dating back to 1967 at this time.  

According to a December 1999 private treatment record prepared by a private physician with the initials D.A.L. in support of the Veteran's claim for VA compensation, the Veteran had been under Dr. L's care for approximately four months since a motor vehicle accident.  The Veteran reported to Dr. L that he originally injured his back in 1967 while in the military.  He indicated that he had experienced pain that was similar in character and location over the years.  This assertion was made just one month after the Veteran filed his original claim seeking service connection.  

The Veteran sought treatment with the Mid-South Orthopedic Associates in June 2000.  The Veteran was noted to be a heavy equipment operator who had been operating heavy equipment for several years.  The Veteran indicated that seven to eight years earlier, he developed an atraumatic onset of low back pain.  The Veteran reported being treated by a chiropractor with a subsequent decrease in pain.  He then indicated that he experienced what he described as "normal low back pain" after straining to lift heavy items but that this would clear within two days.  However, the Veteran indicated that his low back pain had been persistent since his August 1999 motor vehicle accident.  The Veteran made no mention of an in-service back injury during this treatment.  

The Veteran underwent an examination with the Tennessee Disability Determination Services in October 2000.  The Veteran described pain in the lower back that began following a motor vehicle accident in August 1999.  The Veteran did note that he had some back pain in the past but that his chiropractor would tend to control it with periodic visitations.  A bone scan confirmed that the Veteran was suffering from degenerative disc disease.  Again, there was no report of a 1967 back injury.  

The Veteran was also afforded a VA examination of the spine in August 2010.  X-rays revealed diffuse moderate degenerative disc disease that was more advanced at the L5-S1 level.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner opined that this condition was less likely than not related to military service.  The examiner recognized that the Veteran and his friend reported that the Veteran suffered an injury to the lower back during military service.  However, examination of the Veteran's spine at the time of discharge in 1968 was deemed to be normal.  The next evidence of record of low back pain was the Veteran's August 1999 motor vehicle accident, and MRIs from this time revealed degenerative changes to the cervical spine as well as the lumbar spine.  As such, the examiner explained that it was apparent that the Veteran did already have degenerative changes, of both the cervical spine and lumbar spine, at the time of the accident.  The Veteran was 52 years of age at this time.  

The examiner further explained that the Veteran's reported in-service injury was likely only a strain since the reported treatment was only a heat lamp.  As such, this was less likely than not the cause of the degenerative changes found in 1999.  Rather, these changes were more likely a result of the process of aging, a genetic predisposition to disc pathology, the rigors of the Veteran's civilian job or the rather severe trauma suffered in the 1999 motor vehicle accident.  The examiner also reviewed orthopedic journals and concluded that advanced age was one of the strongest risk factors associated with osteoarthritis and that there was no evidence linking soft tissue injuries such as strains to the development of arthritis.  The literature did, however, suggest that heavy physical labor and lifting was a risk factor for the development of degenerative disc disease.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a low back disorder.  The Veteran's service treatment records do not reflect that he injured his back during active service.  Also, his 1998 separation examination revealed the spine to be normal upon evaluation.  The Board recognizes that the Veteran and his friend have provided statements attesting to an in-service back injury.  As lay individuals, they are certainly competent to testify to what they witnessed during service.  However, the August 2010 VA examiner opined that even if this injury did in fact occur, it was less likely than not related to the Veteran's current degenerative disc disease.  The examiner explained that a back injury treated with only a heat lamp would likely just be a strain.  The medical literature did not support a correlation between a muscle type injury and subsequent development of degenerative arthritis.  However, a history of heavy lifting, as evidenced by the Veteran's civilian work history, could be expected to contribute to the development of such a disorder.  In addition, the evidence of record clearly demonstrates that the Veteran's chronic back pain did not begin until his August 1999 motor vehicle accident.  

The Board recognizes that the Veteran has reported continuous symptomatology prior to this date since his in-service injury.  For example, the Veteran reported in December 1999 to a Dr. L that his back pain actually began in 1967 and that he had suffered pain of a similar nature since that time.  The Veteran's friend also indicated in his January 2007 statement that the Veteran had complained of back pain since military service.  While these individuals are certainly competent to offer this testimony, the Board does not find the statements to be credible.  Initially, the Board must stress that evaluation of the Veteran's spine was deemed to be normal at the time of separation in 1968.  The Veteran made no mention of back pain during his separation examination.  Furthermore, the first time the Veteran asserted back pain since military service was in a December 1999 statement prepared for VA in conjunction with his initial claim for compensation.  In contrast, the Veteran did not suggest that his back had been injured since 1967 when he was receiving treatment following his August 1999 motor vehicle accident.  The Veteran also indicated during private medical treatment in June 2000 that his back pain actually began seven to eight years earlier.  The Veteran noted that there was no specific trauma associated with the onset of his back pain, but rather, it manifested on his job where he operated heavy equipment.  Therefore, the Board does not find the assertions of chronic back pain since 1967 to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disorder must be denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for degenerative changes at L5-S1 with spondylolisthesis is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


